DETAILED ACTION
This Final action is in response to an amendment filed 12/06/21.  Currently claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agari et al. in WO 2018/168423-A1 (hereinafter Agari) in view of Filiz et al. in US 2016/0103544 (hereinafter Filiz). US 2020/0285366 was used as a translation for the Wipo publication.

Regarding claim 1, Agari discloses a touch panel built-in display (Agari’s par. 1) having a display region for displaying an image (Agari’s Figs. 2-3 and par. 37: see 3a) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: around 3a) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the 
	Agari fails to disclose the protective plate having flexibility. However, in the same field of endeavor of electrodes detecting pressure on the periphery of touch displays, Filiz discloses a deformable cover glass (Filiz’s Fig. 8 and par. 98). 

A touch panel built-in display (Agari’s par. 1) having a display region (Agari’s Figs. 2-3 and par. 37: see 3a) for displaying an image (Agari’s par. 37) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: where 12 is formed) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: 
a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the touch panel built-in display (Agari’s par. 41), the sensor electrode compatible with a capacitance method (Agari’s par. 62); 
a sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131) provided with the sensor electrode (Agari’s Figs. 4-5 and par. 40); 
a protective plate (Agari’s Figs. 1-3 and par. 34: see 11) configured to cover the sensor substrate (Agari’s Figs. 2-3: see 11 over 17), the protective plate having flexibility (upon combination with Filiz’s par. 98); and 
a first electrode (Agari’s Fig. 7 and par. 35: see 13), a second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16), and a third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) configured to detect a pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 35, 50-58), 
wherein the sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131 which is 17 in Fig. 2) has a principal surface on which the display region and the peripheral region exist (Agari’s Fig. 2: top surface of 17 overlapping both 12 and 3a), 
the protective plate has a back surface for covering the principal surface of the sensor substrate (Agari’s Fig. 2: bottom surface of 11), the display region and the peripheral region 
in the peripheral region on the back surface of the protective plate, the first electrode is provided (Agari’s Figs. 2-3, 7 and par. 35: see 13), 
in the peripheral region on the principal surface of the sensor substrate, the second electrode and the third electrode are provided adjacent to each other (Agari’s Figs. 2-4, 7 and par. 35: see 15 and 16), and 
the touch panel built-in display detects the pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 50-58) based on change in capacitance between the second electrode and the third electrode (Agari’s Figs. 8-9 and par. 52-54: see Cp12) accompanying change in a distance from the first electrode to the second electrode (Agari’s Fig. 8 and par. 55: see Cp2b or Cp1b) and a distance from the first electrode to the third electrode (Agari’s Fig. 8 and par. 55: see the other of Cp2b or Cp1b), wherein
an air gap exists (Agari’s Figs. 2, 8 and par. 105: no dielectric sheet 14, instead the gap is left as air gap) between the first electrode and the second electrode (Agari’s Figs. 2, 8 and par. 105: air gap replacing dielectric 14, between member 13 [first electrode] and 15 or 16 [second electrode]), and
an air gap exists (Agari’s Figs. 2, 8 and par. 105: no dielectric sheet 14, instead the gap is left as air gap) between the first electrode and the third electrode (Agari’s Figs. 2, 8 and par. 105: air gap replacing dielectric 14, between member 13 [first electrode] and the other 15 or 16 [third electrode]).

Regarding claim 2, Agari in view of Filiz disclose wherein the second electrode and the third electrode are configured such that the second electrode surrounds the third electrode in a plan view (Agari’s Fig. 16 and par. 93: see 15 and 16). 

claim 3, Agari in view of Filiz fail to disclose wherein the second electrode is an electrode to which a signal for detecting the pressed state is supplied, and the third electrode is an electrode for detecting the signal.  However, because Agari does disclose the same principle of capacitive detection between two electrodes, one being applied with the excitation pulse and one sensing (Agari’s par. 66), thus it would also have been obvious to one of ordinary skill in the art that the second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16) is an electrode to which a signal for detecting the pressed state is supplied (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), and the third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) is an electrode for detecting the signal (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), in order to obtain the predictable result of obtaining the information on the electric charge amounts for the second and third electrodes (Agari’s par. 59, 66 and Fig. 10).

Regarding claim 4, Agari in view of Filiz disclose wherein a shape of each of the second electrode and the third electrode is comb-teeth shaped (Agari’s Fig. 12 and par. 86). 

Regarding claim 5, Agari in view of Filiz disclose further comprising a touch panel (Agari’s Fig. 11 and par. 63) including the sensor electrode, the sensor substrate (Agari’s Fig. 11 and par. 61-73: see 17 and 134), the second electrode, and the third electrode (Agari’s Fig. 11: see 6 and Fig. 12 per par. 86), wherein a shape of the touch panel in a plan view is rectangular (Agari’s Fig. 11), and the second electrode and the third electrode are provided at a corner portion of the touch panel (Agari’s Fig. 11: see 6). 

Regarding claim 6, Agari fails to disclose wherein a position of the second electrode in a thickness direction of the touch panel built-in display is different from a position of the third electrode in the thickness direction. 

wherein a position of the second electrode (Agari’s Figs. 2-4: see e.g. 15 formed simultaneously with 134 in Fig. 5 upon combination) in a thickness direction of the touch panel built-in display (Agari’s Fig. 5: see thickness) is different from a position of the third electrode in the thickness direction (Agari’s Figs. 2-4: see e.g. 16 formed simultaneously with 132 in Fig. 5 upon combination), in order to obtain the predictable result of a conventional capacitance sensor manufactured by a known method (Agari’s Fig. 5 and par. 40, 62) and because Agari already discloses that manufacturing at the same time would reduce manufacturing time (Agari’s par. 48).

Regarding claim 7, Agari in view of Filiz disclose wherein a wiring line is connected to the third electrode (Agari’s Fig. 4 and par. 41: see 139 to the other of 15 or 16), the second electrode and the wiring line are adjacent to each other (Agari’s Fig. 4: see bottom left 15 or 16 and adjacent wiring 139), and a shield electrode is provided between the second electrode and the wiring line (Agari’s Fig. 4 and par. 42: see 138). 

Regarding claim 8, Agari in view of Filiz disclose comprising a plurality of third electrodes including the third electrode (Agari’s Fig. 4: see plurality of 15 or 16), and wherein the plurality of third electrodes are provided separately from each other on the principal surface of the sensor substrate (Agari’s Fig. 4). 

claim 9, Agari in view of Filiz disclose wherein two wiring lines are connected to respective two third electrodes included in the plurality of third electrodes (Agari’s Fig. 4 and par. 41: see 139 to e.g. top left and bottom left electrodes 16), the two wiring lines are adjacent to each other (Agari’s Fig. 4: adjacency of lines 139 because they are all adjacent in the bottom left area), and a shield electrode is provided between the two wiring lines (Agari’s Fig. 4 and par. 42: see 138). 

Regarding claim 10, Agari in view of Filiz disclose comprising a plurality of third electrodes including the third electrode (Agari’s Fig. 17: see 15c or 16c), and wherein the second electrode and the plurality of third electrodes are configured such that the plurality of third electrodes surround the second electrode in a plan view (Agari’s Fig. 17: as shown). 

Regarding claim 11, Agari in view of Filiz disclose comprising a plurality of second electrodes including the second electrode (Agari’s Fig. 17: see 15c or 16c), wherein the plurality of second electrodes and the third electrode are configured such that the plurality of second electrodes surround the third electrode in a plan view (Agari’s Fig. 17: see 15c or 16c).
Agari in view of Filiz fail to disclose wherein the third electrode is an electrode to which a signal for detecting the pressed state is supplied, and the second electrode is an electrode for detecting the signal.  However, because Agari does disclose the same principle of capacitive detection between two electrodes, one being applied with the excitation pulse and one sensing (Agari’s par. 66), thus it would also have been obvious to one of ordinary skill in the art that the third electrode (Agari’s Figs. 7, 17 and par. 35: see the other of 15 or 16) is an electrode to which a signal for detecting the pressed state is supplied (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), and the second electrode (Agari’s Figs. 7, 17 and par. 35: see 15 or 16) is an electrode for detecting the signal (upon combination with Agari’s par. 66, one electrode is used for driving and the other for sensing), in 

Regarding claim 12, Agari in view of Filiz fail to explicitly disclose wherein the first electrode is a ground (GND) electrode. However, because Filiz does disclose one the plates in a self-capacitance configuration acting as ground (Filiz’s par. 181), thus it would have been obvious to one of ordinary skill in the art that the first electrode (Agari’s Fig. 7 and par. 35: see 13) is a ground electrode (upon combination with Filiz’s par. 181) in order to obtain the benefit of allowing self-capacitance between the electrode plates (Agari’s Fig. 7 and Filiz’s par. 181).

Regarding claim 13, Agari discloses a touch panel built-in display (Agari’s par. 1) having a display region for displaying an image (Agari’s Figs. 2-3 and par. 37: see 3a) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: around 3a) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the touch panel built-in display (Agari’s par. 41), the sensor electrode compatible with a capacitance method (Agari’s par. 62); a sensor substrate (Agari’s Figs. 4-5 and par. 40: see 17/131) provided with the sensor electrode (Agari’s Figs. 4-5 and par. 40); a protective plate (Agari’s Figs. 1-3 and par. 34: see 11) configured to cover the sensor substrate (Agari’s Figs. 2-3: see 11 over 17); and a first electrode (Agari’s Fig. 7 and par. 35: see 13), a second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16), and a third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) configured to detect a pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 35, 50-58), wherein the sensor substrate (Agari’s Figs. 2, 4-5 and par. 40) has a principal surface on which the display region and the peripheral region exist (Agari’s Fig. 2), the protective plate has a back surface for covering the principal surface of the sensor substrate (Agari’s Fig. 2), the display region and the peripheral region exist on the back 
	Agari fails to disclose the protective plate having flexibility or a position of the second electrode in a thickness direction of the touch panel built-in display is different from a position of the third electrode in the thickness direction. 
However, because Agari does disclose a capacitive touch sensor with electrodes in different positions in the thickness direction because they are separated by a layer (Agari’s Fig. 5 and par. 40, 62: see 132 and 134 separated by 133) and forming the second and third electrodes simultaneously or sequentially with the row sensors and column sensors (Agari’s par. 48), thus it would also have been obvious to one of ordinary skill in the art that a position of the second electrode (Agari’s Figs. 2-4: see e.g. 15 formed simultaneously with 134 in Fig. 5 upon combination) in a thickness direction of the touch panel built-in display (Agari’s Fig. 5: see thickness) is different from a position of the third electrode in the thickness direction (Agari’s Figs. 2-4: see e.g. 16 formed simultaneously with 132 in Fig. 5 upon combination), in order to obtain the predictable result of a conventional capacitance sensor manufactured by a known method (Agari’s Fig. 5 and par. 40, 62) and because Agari already discloses that manufacturing at the same time would reduce manufacturing time (Agari’s par. 48).
Still, Agari fails to disclose the protective plate having flexibility. 

	Thus, it would also have been obvious to one of ordinary skill in the art to use Filiz’s deformable cover glass in Agari’s invention, in order to obtain the benefit of not needing a deformable medium between electrodes (because of air per Filiz’s par. 98-99) and the predictable result of deformation to measure distance between the electrodes (Filiz’s par. 99 and Agari’s Fig. 7). By doing such combination, Agari in view of Filiz disclose:
A touch panel built-in display (Agari’s par. 1) having a display region (Agari’s Figs. 2-3 and par. 37: see 3a) for displaying an image (Agari’s par. 37) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: where 12 is formed) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: 
a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the touch panel built-in display (Agari’s par. 41), the sensor electrode compatible with a capacitance method (Agari’s par. 62); 
a sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131) provided with the sensor electrode (Agari’s Figs. 4-5 and par. 40); 
a protective plate (Agari’s Figs. 1-3 and par. 34: see 11) configured to cover the sensor substrate (Agari’s Figs. 2-3: see 11 over 17), the protective plate having flexibility (upon combination with Filiz’s par. 98); and 
a first electrode (Agari’s Fig. 7 and par. 35: see 13), a second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16), and a third electrode (Agari’s Fig. 7 and par. 35: see the other of 15 or 16) configured to detect a pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 35, 50-58), 
wherein the sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131 which is 17 in Fig. 2) has a principal surface on which the display region and the peripheral region exist (Agari’s Fig. 2: top surface of 17 overlapping both 12 and 3a), 

the display region and the peripheral region exist on the back surface of the protective plate (Agari’s Fig. 2: bottom surface of 11 covering both 12 and 11), 
in the peripheral region on the back surface of the protective plate, the first electrode is provided (Agari’s Figs. 2-3, 7 and par. 35: see 13), 
in the peripheral region on the principal surface of the sensor substrate, the second electrode and the third electrode are provided adjacent to each other (Agari’s Figs. 2-4, 7 and par. 35: see 15 and 16), and 
the touch panel built-in display detects the pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 50-58) based on change in capacitance between the second electrode and the third electrode (Agari’s Figs. 8-9 and par. 52-54: see Cp12) accompanying change in a distance from the first electrode to the second electrode (Agari’s Fig. 8 and par. 55: see Cp2b or Cp1b) and a distance from the first electrode to the third electrode (Agari’s Fig. 8 and par. 55: see the other of Cp2b or Cp1b, and
a position of the second electrode (Agari’s Figs. 2-4: see e.g. 15 formed simultaneously with 134 in Fig. 5 upon combination) in a thickness direction of the touch panel built-in display (Agari’s Fig. 5: see thickness) is different from a position of the third electrode in the thickness direction (Agari’s Figs. 2-4: see e.g. 16 formed simultaneously with 132 in Fig. 5 upon combination).

Regarding claim 14, Agari discloses a touch panel built-in display (Agari’s par. 1) having a display region for displaying an image (Agari’s Figs. 2-3 and par. 37: see 3a) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: around 3a) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the 
	Agari fails to disclose the protective plate having flexibility. 
However, in the same field of endeavor of electrodes detecting pressure on the periphery of touch displays, Filiz discloses a deformable cover glass (Filiz’s Fig. 8 and par. 98). 
	Therefore, it would have been obvious to one of ordinary skill in the art to use Filiz’s deformable cover glass in Agari’s invention, in order to obtain the benefit of not needing a 
A touch panel built-in display (Agari’s par. 1) having a display region (Agari’s Figs. 2-3 and par. 37: see 3a) for displaying an image (Agari’s par. 37) and a peripheral region (Agari’s Figs. 1-3 and par. 34-35: where 12 is formed) provided on a periphery of the display region (Agari’s Figs. 1-3), the touch panel built-in display comprising: 
a sensor electrode (Agari’s Figs. 4-5 and par. 40: see 134/135) configured to detect a touch position with respect to the touch panel built-in display (Agari’s par. 41), the sensor electrode compatible with a capacitance method (Agari’s par. 62); 
a sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131) provided with the sensor electrode (Agari’s Figs. 4-5 and par. 40); 
a protective plate (Agari’s Figs. 1-3 and par. 34: see 11) configured to cover the sensor substrate (Agari’s Figs. 2-3: see 11 over 17), the protective plate having flexibility (upon combination with Filiz’s par. 98); and 
a first electrode (Agari’s Fig. 7 and par. 35: see 13), a second electrode (Agari’s Fig. 7 and par. 35: see 15 or 16), and a plurality of third electrodes (Agari’s Fig. 7 and par. 35: see the other of 15 or 16 and Fig. 4 showing a plurality) configured to detect a pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 35, 50-58), wherein 
the sensor substrate (Agari’s Figs. 4-5 and par. 40: see 131 which is 17 in Fig. 2) has a principal surface on which the display region and the peripheral region exist (Agari’s Fig. 2: top surface of 17 overlapping both 12 and 3a), 
the protective plate has a back surface for covering the principal surface of the sensor substrate (Agari’s Fig. 2: bottom surface of 11), 
the display region and the peripheral region exist on the back surface of the protective plate (Agari’s Fig. 2: bottom surface of 11 covering both 12 and 11), 

in the peripheral region on the principal surface of the sensor substrate, the second electrode and the third electrodes are provided adjacent to each other (Agari’s Figs. 2-4, 7 and par. 35: see 15 and 16), 
the plurality of third electrodes (Agari’s Fig. 4: see the other of 15 or 16) are provided separately from each other on the principal surface of the sensor substrate (Agari’s Fig. 4),
the touch panel built-in display detects the pressed state in which the protective plate is pressed (Agari’s Figs. 7-9 and par. 50-58) based on change in capacitance between the second electrode and the third electrode (Agari’s Figs. 8-9 and par. 52-54: see Cp12) accompanying change in a distance from the first electrode to the second electrode (Agari’s Fig. 8 and par. 55: see Cp2b or Cp1b) and a distance from the first electrode to the third electrodes (Agari’s Fig. 8 and par. 55: see the other of Cp2b or Cp1b),
two wiring lines are connected to respective two third electrodes included in the plurality of third electrodes (Agari’s Fig. 4 and par. 41: see 139 to e.g. top left 16 and bottom left 16), 
the two wiring lines are adjacent to each other (Agari’s Fig. 4: adjacency of lines 139 because they are all adjacent in the bottom left area) and 
a shield electrode is provided between the two wiring lines (Agari’s Fig. 4 and par. 42: see 138).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agari in view of Filiz as applied above, in further view of Ohtani et al. in US 2013/0242485 (hereinafter Ohtani).
Agari discloses the shield layer made conductive through inclusion of carbon black (Agari’s par. 51). But Agari in view of Filiz fail to disclose wherein the first electrode is provided by printing black conductive carbon paste. However, in the same field of endeavor of touch panels, Ohtani discloses forming side conductive buses by printing conductive carbon paste .

Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive. On the Remarks pg. 9, Applicant argues with respect to the added limitations to claim 1, that Agari fails to disclose an air gap between member 13 and second electrode 16.  The office must respectfully disagree, as explained in the rejection above, Agari’s par. 105 (of US 2020/0285366 used as translation of the Wipo publication) clearly discloses replacing the dielectric 14 (Agari’s Figs. 2, 8) with an air gap, which then results in an air gap between member 13 and bottom members 15 or 16.
On the Remarks pg. 10, Applicant argues with respect to newly added claim 13 that the rejection fails to disclose providing the first and second electrodes at different positions in a thickness direction. The office must again respectfully disagree, Agari’s Fig. 5 and par. 40 discloses electrodes 132 and 134 in a different position in the thickness direction. Agari also discloses forming the second and third electrodes simultaneously or sequentially with the row sensors and columns sensors (Agari’s par. 48). Thus, as explained above, when 15 is formed simultaneously with 134 and 16 is formed simultaneously with 132, then it is obvious 15 and 156 would be in a different position in the thickness direction.
On the Remarks pg. 14, Applicant argues with respect to newly added claim 14 that Agari’s Fig. 4 shield 138 is provided between alternating wires 139 which alternate between electrodes 15 or 16.  However, the word “adjacent” appears to mean near something, specifically because claim 14 requires a shield electrodes between two wiring lines which are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621